         Case 1:15-cr-00036-DSC Document 156 Filed 05/21/21 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              )
                                                      )
                v.                                    )       1:15cr36
                                                      )       Electronic Filing
ELIZABETH MCMAHAN                                     )

                                   MEMORANDUM ORDER


       AND NOW, this 21st day of May, 2021, upon due consideration of defendant's motion for

12 months RRC Placement per the Second Chance Act, 18 U.S.C. § 3624(c)(1), and [155] the

government’s opposition there to, IT IS ORDERED that [153] the motion be, and the same

hereby is, granted in part and denied in part. The motion is granted to the extent defendant seeks

a recommendation to the Bureau of Prisons that she be permitted to participate in and receive the

benefit of any re-entry programs that are or may become available to her. The motion is denied

to the extent it seeks an order compelling the Bureau to mandate the same. The Second Chance

Act vests the authority to administer the Act in the Bureau and at this juncture defendant has

failed to demonstrate any basis for the court’s intervention into that administration as it pertains

to defendant.

                                                      s/David Stewart Cercone
                                                      David Stewart Cercone
                                                      Senior United States District Judge



cc:    Christian A. Trabold, AUSA
       Thomas Livingston, AFPD


       (Via CM/ECF Electronic Mail)
